Citation Nr: 1746365	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

3. Entitlement to service connection for chronic kidney disease, to include as secondary to a service-connected disability -.

4. Entitlement to service connection for pancreatitis, to include secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2017. The transcript of that hearing is associated with the file.

The issues of service connection for pancreatitis, erectile dysfunction and chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is the result of his presumed exposure to herbicides.  

CONCLUSION OF LAW

The criteria for service connection for hypertension as a result of exposure to herbicides have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hypertension is either the result of exposure to herbicides during service or caused or aggravated by his service-connected diabetes mellitus.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including diabetes mellitus, will be presumptively service connected even if there is no record of the disease in service. 38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e). Hypertension is not among those diseases; however, the Veteran is not precluded from establishing service connection with proof of direct causation between his herbicide exposure and his hypertension.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's exposure to herbicides was conceded in the grant of service connection for diabetes mellitus in November 2009. The question for the Board is whether his hypertension is related to that exposure or to his service-connected diabetes. 

An October 2008 VA examination included the Veteran's reported history of diagnosis of hypertension in 1993, treated with medication. The assessments included "essential hypertension (predated diabetes)."

A January 2010 VA examination included a diagnosis of essential hypertension. The examiner opined that "there is no evidence in the [record] that he has hypertension as a chronic complication of diabetes. There is no documentation of diabetic proteinuria in the [record]."

The Veteran submitted a private medical opinion dated March 2017, from Dr. W.L. who indicated the Veteran was currently under his care. Dr. L. states that he examined the Veteran and reviewed his medical records, and it is his opinion that the Veteran's current diagnosis of hypertension was incurred during his military service because of herbicide exposure, complicated by onset of diabetes mellitus. In support of his opinion, Dr. L. cited a study "Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Core Veterans," by Cypel, YS, et al. published in the Journal of Occupational Environmental Medicine. 2016 November, 58 (11): 1127-1136, which concludes that occupational herbicide exposure history and Vietnam-service status were significantly associated with hypertension risk. "This medical opinion is rendered with 100% medical certainty."

The Board finds that service connection for hypertension, as due to exposure to herbicides is warranted. VA medical opinions are against a grant of service connection for hypertension as caused or aggravated by the service-connected diabetes, but do not address the Veteran's conceded herbicide exposure. Dr. L.'s opinion, with reference to a specific study, refers to diabetes as complicating hypertension, but finds that the cause of hypertension was herbicide exposure. Thus, service connection for hypertension is warranted.  

ORDER

Entitlement to service connection for hypertension condition is granted.


REMAND

The evidence is unclear as to whether the Veteran has pancreatitis and, if so, whether it is related to service or a service-connected disability. A January 2010 VA examination noted that he was hospitalized for acute pancreatitis in 2007, but found no current evidence of pancreatitis. That examiner went on to say he could not determine a cause for the 2007 pancreatitis without resort to speculation, but did not indicate what evidence or information was missing that would enable him to provide an opinion. An April 2017 disability benefits questionnaires (DBQ) submitted by the Veteran notes a diagnosis of pancreatitis as an additional disability related to hypertension and kidney disease. A new examination is necessary. 

The Veteran has been diagnosed with erectile dysfunction, but the evidence is unclear as to etiology. The January 2010 VA examination related it to aging, and specifically found it was not related to diabetes. In contrast, the March 2017 opinion from Dr. L. related the erectile dysfunction to herbicides, diabetes and hypertension. That opinion is inadequate because it did not include a rationale. A new opinion is needed.  

As for the claimed kidney disability, the January 2010 VA examination found no evidence of such.  However, the March 2017 private medical opinion noted a diagnosis and related it to herbicides, diabetes and hypertension. That opinion is inadequate because it did not include a rationale. The April 2017 DBQ noted kidney disease as an additional diagnosis related to hypertension.  A new opinion is needed.

Accordingly, this case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran erectile dysfunction, kidney disease or pancreatitis since October 2012.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the foregoing, schedule the Veteran for a VA examination to obtain a medical opinion to determine the nature and likely etiology of the Veteran's pancreatitis. Copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner is requested to address the following question:
Based on the examination and review of the record, the examiner is to address the following questions:

(a) Identify all currently diagnosed pancreatic conditions or disorders.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed pancreatic disorder or condition had its onset in or is otherwise related to the Veteran's active duty service, to include exposure to herbicides?

(c) If the answer to (b) is no, is it at least as likely as not that any currently diagnosed pancreatic disorder or condition is caused or aggravated by the Veteran's service-connected diabetes or hypertension? 

The examiner is informed that aggravation here is defined as any increase in disability.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3. Schedule the Veteran for a VA examination to obtain a medical opinion to determine the nature and likely etiology of the Veteran's erectile dysfunction. Copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner is requested to address the following question:
Based on the examination and review of the record, the examiner is to address the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed erectile dysfunction had its onset in or is otherwise related to the Veteran's active duty service, to include exposure to herbicides?

(b) If the answer to (a) is no, is it at least as likely as not that any currently diagnosed erectile dysfunction is caused or aggravated by the Veteran's service-connected diabetes or hypertension? The examiner should consider and discuss as necessary the March 2017 private medical opinion that erectile dysfunction is the natural sequelae of the progression of the Veteran's service-connected disabilities. 

The examiner is informed that aggravation here is defined as any increase in disability.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4. Schedule the Veteran for a VA examination to obtain a medical opinion to determine the nature and likely etiology of the Veteran's chronic kidney disease. Copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner is requested to address the following question:

(a) Identify all currently diagnosed kidney conditions or disorders.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed kidney disorder or condition had its onset in or is otherwise related to the Veteran's active duty service, to include exposure to herbicides?

(c) If the answer to (b) is no, is it at least as likely as not that any currently diagnosed kidney disorder or condition is caused or aggravated by the Veteran's service-connected diabetes or hypertension? The examiner should consider and discuss as necessary the March 2017 private medical opinion that chronic kidney disease is the natural sequelae of the progression of the Veteran's service-connected disabilities. 

The examiner is informed that aggravation here is defined as any increase in disability.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5. After conducting any other development deemed necessary, re-adjudicate the Veteran's claims. If any benefit remains denied, issue an SSOC, and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


